Case 1:21-cv-03845-AMD-RML Document 1-3 Filed 07/08/21 Page 1 of 2 PageID #: 16




                       Exhibit C
      Case 1:21-cv-03845-AMD-RML Document 1-3 Filed 07/08/21 Page 2 of 2 PageID #: 17

                    Law Offices of Jan Meyer & Associates, P.C.
Jan Meyer *"'Éä
                                                                                                                    New York Office:
Associates:
                                                                                                                    424 Madison Ave.
Richard A. Hazzard *"
                                                                                                                        Sixteenth Floor
Noah Gradofsky *"                                                                                              New York, NY 10017
Stacy P. Maza *"                              1029 Teaneck Road                                                        (212) 719-9770
Richard L. Elem *"
Elissa Breanne Wolf *"                           Second Floor                                     Please respond to our Teaneck office
Joshua R. Edwards *"                       Teaneck, New Jersey 07666                                            Admitted to Practice:
Jonathan L. Leitman *"                                                                                                    New Jersey *
Joshua Beil "
                                                www.janmeyerlaw.com                                                        New York "
Senior Of Counsel:                                                                              Pennsylvania  District of Columbia '
                                               Phone: (201) 862-9500                                            U.S. Supreme Court É
Steven G. Kraus, LL.M., CSRP *"É
                                                Fax: (201) 862-9400                                     U.S. Court of Federal Claims 
Of Counsel:                                                                              U.S. Court of Appeals for the Armed Forces 
Joshua Annenberg *"                        E-Mail: office@janmeyerlaw.com
                                                                                        U.S. Court of Appeals for the Federal Circuit 
Michael J. Feigin *"h                                                                     U.S. Court of Appeals for the Third Circuit ä
                                            Sender's e-mail: dsoh@janmeyerlaw.com
Isaac Szpilzinger "                                                                                  US Patent and Trademark Office h
                                           Sender’s direct dial: (201) 862-9600 x 216



                                                                   January 14, 2021

        United States Postal Service National Tort Center
        1720 Market Street, Room 2400
        St. Louis, MO 63155
        Attn: Kimberly A. Herbst

                  RE:     GEICO Indemnity Company a/s/o Juan O. Peralta
                          Our File No.: 0592902250101020
                          D/L: June 18, 2019
                          Amount of Loss: $6,934.25
                          Claim Type: Property Damage
                          Your Claim No.: NT202021437

        Dear Ms. Herbst:

              Please be advised that we represent GEICO Indemnity Company as subrogee of Juan
        O. Peralta with respect to the above-mentioned matter.

                Plaintiff’s insured was traveling southbound in the center lane of I-678 Van Wyck
        Expressway, in Queens New York. The USPS vehicle was proceeding southbound in the right
        lane of I-678 Van Wyck Expressway, when it sideswiped the vehicle of Plaintiff’s insured as it
        merged into Plaintiff’s insured’s lane of travel. The MV-104 police report confirms the facts of
        the accident, and the MV-104AN report confirms the points of impact.

             We hereby formally request reconsideration of the final denial of claim dated
        August 14, 2020, pursuant to 39 C.F.R.912.9(b).

                  Please do not hesitate to contact me if you have any questions.

                                                 Very Truly Yours,


                                                  Richard L. Elem

        Encl.
